In most all respects I concur in the majority opinion. Nevertheless, as I see it, the proper judgment to be rendered is one affirming the judgment of the court below. Considered simply and only as a suit in trespass to try title with Cox as plaintiff, and Aman and others as defendants, the conclusion, under the majority opinion, is correct, to the effect that the invalidity of the administrator's deed to Cox requires a judgment against Cox. But the suit is more than that. By cross-action defendants became plaintiffs, and both Cox and the Manlys defendants, and, although as to the Manlys the nature of the action was one for partition, as to Cox it raised precisely the same issues of ownership of the land as Cox raised against the Amans. Under the pleadings, therefore, the court was fully empowered to determine the ownership of the land and render judgment for the owners, unlimited by the strict rules applicable, had the action been one in trespass to try title only with Cox the plaintiff and the Amans the defendants. According to the majority opinion, the original defendants under the undisputed facts owned no interest in the land. On the contrary, it appears conclusively that upon the death of Fannie Aman May the entire ownership of the land vested in Donnie Bell May. Prior to the administrator's sale and conveyance to Cox, by conveyance from Donnie Bell May to C. B. Manly, the latter became the owner of the land. Presumably, he procured Cox to purchase the land to the extent of the interest therein owned by John May at the time of his death. Under the record Cox paid his own money for the land, and by such payment debts of the estate were paid, whether the land was liable for such debts or not. Granting, therefore, that because of the homestead character of the land and the vestiture of title thereto in C. B. Manly, the probate court was without power to authorize its sale for the payment of such debts, the conveyance of C. B. Manly, the owner of the land, was effective to pass by estoppel to Cox the purported title conveyed by said administrator's deed. In C.J.S. it is said: "As to whether a deed made in a representative capacity estops the grantor individually the cases are not in accord, for, while some of the courts have held that the grantor is not estopped to assert an individual right or title in derogation of the deed, the general rule is to the contrary, at least where there are general covenants, unless the deed expressly excepts or recognizes an interest in the grantor individually." 31 C.J.S. 227, Estoppel § 48. Cited as supporting the general rule is the Texas case of Surtees v. Hobson, Tex.Com.App., 13 S.W.2d 345.
Under the majority opinion it appears that Cox owns 33/48ths interest (the same interest owned by John May at the time of his death) and Manly owns the remaining 15/48ths interest.
But the pleadings neither tendered nor joined any issues as between Manly and Cox. They were represented by the same attorneys and filed a joint answer. The court having awarded all the land to Cox, and Manly not having excepted to the judgment or appealed, it would not be inequitable to affirm the judgment regarding it, even as settling any ground of controversy as between Manly and Cox. But that is not necessary. The record indicates a misapprehension as to the exact quantum of interest owned as between Cox and Manly, and the judgment of the court below does not purport to determine any *Page 752 
matter as between Manly and Cox. Therefore, I think, under the undisputed evidence, the proper judgment to be rendered is the one rendered by the trial court relating only to the controversy as between Cox and Manly on the one hand, and the Amans on the other hand, and determining such controversy in favor of Cox and Manly against Aman et al. To prevent misapprehension, it should be stated in our opinion or judgment that any issues as between Manly and Cox are not adjudicated.